Citation Nr: 1749883	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-17 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a right leg disorder, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a left leg disorder, to include as secondary to a service-connected disability.

5.  Entitlement to an evaluation in excess of 10 percent for osteomalacia, status post left knee medial meniscal tear with arthroscopy and partial medial meniscectomy.

6.  Entitlement to an evaluation in excess of 10 percent for osteomalacia, status post right knee medial meniscectomy.
7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran had active duty service in the Air Force from November 1959 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board remanded the appeal in November 2014 and May 2017 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issues of entitlement to service connection for right and left hip disorders; entitlement to an increased evaluation for osteomalacia, status post left knee medial meniscal tear with arthroscopy and partial medial meniscectomy; entitlement to an increased evaluation for osteomalacia, status post right knee medial meniscectomy; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right leg neurogenic claudication is secondary to his service-connected lumbar spine disability.

2.  The Veteran's left leg neurogenic claudication is secondary to his service-connected lumbar spine disability.

3.  The Veteran's left knee disability is productive of at least slight instability.

4.  The Veteran's right knee disability is productive of at least slight instability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right leg neurogenic claudication are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for left leg neurogenic claudication are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for the assignment of a separate 10 percent rating for left knee instability are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016).
4.  The criteria for the assignment of a separate 10 percent rating for right knee instability are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that his bilateral leg condition is secondary to his service-connected bilateral knee and/or lumbar spine disabilities.  He also asserts that his bilateral leg condition was incurred during an in-service motor vehicle accident, which resulted in documented injuries to both knees.  See January 2009 Statement in Support of Claim; July 2014 Statement of Accredited Representative in Appealed Case; October 2015 VA back examination; March 2017 Appellant's Post-Remand Brief; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The service treatment records show a motor vehicle accident during service; however, there were no complaint of or treatment for a leg condition at that time.
A private treatment record shows a complaint of back pain going down the front of the right leg as early as January 2001.  VA treatment records show complaints of leg pain from September 2007 through January 2017 and a diagnosis of intermittent claudication since August 2012.

At the January 2009 VA examination, the Veteran reported constant aching in his mid-low back with burning and shooting pain intermittently down the posterior lateral aspect of his left leg.  He also reported that his left leg was weaker than his right leg.  The September 2009 VA examiner explained that to provide an etiology for his leg pain would require resort to mere speculation.

At his October 2015 VA back examination, the Veteran reported rare radiation down the posterior leg down to the distal calf, occurring more on left than right leg.  The examiner determined there is no radiculopathy of the lower extremities related to the spine.  The examiner provided a negative nexus opinion in regard to direct and secondary service connection.

The June 2017 VA examiner also provided a negative nexus opinion in regard to direct service connection.  However, the June 2017 VA examiner diagnosed neurogenic claudication of the legs and determined that, if present, it is related to lumbosacral pathology.  He noted that the plain radiographs do not show bone etiology for possible lumbar spinal stenosis.  He explained that a lumbosacral spine magnetic resonance image study would be required to determine whether he might have lumbar spinal stenosis and that study is beyond the allowed studies for compensation and pension.  He further opined that neurogenic claudication was minimally less likely as not to be caused by or related to lumbar spine. 

The Veteran's child submitted a statement in support of his disability reporting that the Veteran had problems with his legs for as long as he can remember.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for neurogenic claudication of the right and left legs, as secondary to his service-connected recurrent lumbar strain, is warranted.

II.  Increased Ratings

The Veteran contends that he is entitled to a higher rating for his left and right knee disabilities.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's left and right knee disabilities are currently each rated 10 percent under DC 5014-5260 for limitation of motion.  The Board finds separate, compensable ratings are warranted for subluxation or lateral instability of the left and right knees under 38 C.F.R. §4.71a, DC 5257.

DC 5257 evaluates recurrent subluxation or lateral instability of a knee, and provides for a 10 percent disabling for a slight impairment; a 20 percent disabling for a moderate impairment; and a 30 percent disabling for a severe impairment.  

VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 or DC 5261.

In November 2010 and January 2011 VA treatment records, the Veteran reported painful giving way of the left knee.  At the August 2011 VA examination, the Veteran reported instability of the left knee in the last year.  The July 2015 VA examination report also shows a diagnosis of left knee instability.

However, upon testing, the August 2011, March 2014, and July 2015 VA examinations show no instability.

The June 2017 VA examination shows medial instability of 2+ and lateral instability of 1+ of the right knee and medial and lateral instability of 1+ of the left knee.

Resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran has instability of the right and left knees that is slight in severity.  Accordingly, a separate rating of at least 10 percent for the left knee and at least 10 percent rating for the right knee is warranted.


ORDER

Service connection for neurogenic claudication of the right leg is granted.

Service connection for neurogenic claudication of the left leg is granted.

A 10 percent rating for slight left knee instability is granted for the entire appeal period.

A 10 percent rating for slight left knee instability is granted for the entire appeal period.


REMAND

I.  Right and Left Hip Disorders

The June 2017 VA examination report references VA primary care treatment records from May 1998, January 2002, September 2003, and May 2011 regarding the Veteran's hips.  The May 2010 rating decision and May 2012 statement of the case indicate that treatment records from Jackson VAMC, Jackson, Mississippi since November 7, 1997 were reviewed.  While some VA treatment records during this time period are contained the claims file, it appears that the VA treatment records are incomplete as records dated May 1998, January 2002, September 2003, and May 2011 regarding the Veteran's hips are not contained in the claims file.  As these records are pertinent to the Veteran's claims for service connection for a right and left hip disorder, they should be obtained and associated with the claims file.  

II.  Bilateral Knee Disabilities

A VA examination of the knees were conducted in June 2017.  At the examination, the Veteran reported flareups.  The examiner noted that the examination was not being conducted during a flareup.  When asked whether pain, weakness, fatigability or incoordination significantly limit functional ability with flareups, the examiner indicated he was unable to say without mere speculation.  His rationale was that the Veteran was not examined during flare-up so he cannot objectively describe what if any additional limitations may or may not occur and Mitchell provisions cannot be clearly delineated.  He noted that when the joint is used during a flare-up, the individual could have limitations due to pain, weakness, fatigability, or incoordination (note coordination is a central nervous system function), but he is unable to estimate the additional loss of range of motion due to pain, weakness, fatigability, or incoordination during a flare-up without resorting to mere speculation.  Pursuant to Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), a VA examiner has the obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups.  Accordingly, a new VA examination of the right and left knees is warranted, along with retrospective opinions.

III.  TDIU

The Veteran contends that pain in his bilateral knees, back, legs, and hips prevent him from working.  See January 2009 statement and February 2012 VA opinion.  On his January 2010 Application for Increased Compensation Based on Unemployability, he indicated that he last worked in January 2009.  

The question of whether the Veteran meets the scheduler requirements for TDIU as set forth in 38 C.F.R. § 4.16(a) is inextricably intertwined with the remanded issues.  Thus, a decision by the Board on the Veteran's TDIU claim at this point would be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Any additional, pertinent VA or private treatment records should also be associated with the file.  The AOJ should ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any additional outstanding VA or private treatment records pertaining to his claims.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies.  This should specifically include VA primary care treatment records from May 1998 to May 2011 that are not contained in the claims file.  See June 2017 VA examination report (referencing VA primary care treatment records from May 1998, January 2002, September 2003, and May 2011 regarding the Veteran's hips); see also May 2010 rating decision and May 2012 Statement of the Case (indicating that treatment records from Jackson VAMC, Jackson, Mississippi since November 7, 1997 were reviewed).  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the Veteran's symptoms of a right and/or left hip disorder in-service and post-service; the nature, extent and severity of his right and left knee disabilities; and the impact of his service-connected conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's service-connected right and left knee conditions.  All indicated testing should be performed, including range of motion studies in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing

The examiner is also asked to address the following:

(a)  Please provide an opinion as to the full range of motion of the bilateral knees since July 2010 in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to provide such an opinion, he or she should clearly explain the basis for that conclusion.

(b)  Considering the Veteran's reported history, please provide an opinion describing functional impairment of the bilateral knees due to flare-ups since July 2010, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

4.  Then, readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


